Case 1:19-cr-00048-TWP-MJD Document 4 Filed 02/05/19 Page 1 of 2 PagelID #: 13

 

UNITED STATES DISTRICT COURT 2 »\
SOUTHERN DISTRICT OF INDIANA F L E
INDIANAPOLIS DIVISION TR ON ong
UNITED STATES OF AMERICA, ) U.S. DISTRICT COURT
) INDIANAPOLIS, INDIANA
Plaintiff, )
)
Vv. ) Cause No. 1:19-mj-0146
)
JAYLEN BRANCHEAU, )
)
Defendant. )

PENALTY SHEET

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

Count Supervised Other
Number Statute Years Fine Release Conditions
1 False Statement During 0-10 $250,000 NMT 3 years
the Purchase of a years
Firearm

18 U.S.C. § 922(a)(6)

 

2 Possession with Intent 0-5 years $250,000 NLT 2 years
to Distribute a
Controlled Substance
21 U.S.C. § 841 (a)
3 Possession ofa Firearm  5-Life $250,000 NMT 5 years

 

During and in Relation (consecutive
to a Drug Trafficking to any
Offense sentence for
18 U.S.C. § 924(c) Count 2)
Dated:
JAYLEN BRANCHEAU

Defendant
Case 1:19-cr-00048-TWP-MJD Document 4 Filed 02/05/19 Page 2 of 2 PagelD #: 14

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
